         Case 1:20-cv-03752-JGK Document 24 Filed 07/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
MARCO MARTINEZ ROMAN,

                        Petitioner,                20-cv-3752 (JGK)

             - against -                           ORDER

THOMAS DECKER, ET AL.,

                    Respondents.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     Having considered the arguments of the parties in their

briefs and at oral argument, the petition for habeas corpus is

dismissed. The Clerk is directed to enter judgment dismissing

the writ.

     The Court is providing parties with a detailed opinion and

order under seal because many of the submissions contained the

petitioner’s medical records and were filed under seal. The

parties should advise the Court by July 16, 2020 whether any

portion of the public opinion should be redacted and filed under

seal because it refers to the petitioner’s medical records.

SO ORDERED.

Dated:       New York, New York
             July 13, 2020                      /s/ John G. Koeltl
                                                John G. Koeltl
                                          United States District Judge
